department of the treasury internal_revenue_service washington d c date number release date cc el gl br3 tl-n-5854-98 uilc memorandum for south texas district_counsel from lawrence h schattner chief branch general litigation subject refund schemes - prisoner returns this responds to your memorandum dated date which you directed to the deputy associate chief_counsel domestic and which was subsequently referred to our office for a response this also responds to questions posed in a memorandum to you dated date from the director of the austin service_center this document is not to be cited as precedent issues can overstatement of income_tax prepayment_credits on an individual_income_tax_return or claim_for_refund_or_credit be considered in a deficiency determination can a fraudulent form_w-2 be considered a fraudulent return does sec_6501 apply to a return based on a false form_w-2 must the civil_fraud penalty be assessed per irm for the unlimited assessment_period of sec_6501 to apply does the period of limitations for making an assessment set forth in sec_6501 and the unlimited period in sec_6501 apply to assessments of overstated prepayment_credits made under sec_6201 can reversal of income_tax prepayment credit on the ground that the credit is overstated and does not exist be considered an assessment under sec_6201 what should be done with the frozen refund cc el gl br3 tl-n-5854-98 page what must be shown at a minimum in order to assert fraud and keep the statute open conclusions an overstatement of income_tax prepayment_credits on an income_tax return cannot be considered in the determination_of_a_deficiency a form_w-2 is an information_return separate and distinct from the income_tax return form_1040 thus a fraudulent form_w-2 does not constitute a fraudulent income_tax return the sec_6501 limitations_period may apply to a return based on a false form_w-2 if the service can show that the income_tax return with respect to which the assessment is being made is false or fraudulent with the intent to evade tax the service is not required to assert or assess the civil_fraud penalty in order for the unlimited period of sec_6501 to apply assessments of the amount of overstated income_tax prepayment_credits under sec_6201 is governed by the applicable_period of sec_6501 including sec_6501 if the overstatement of the credit reported on the return is false or fraudulent with intent to evade the tax a transaction shown on the taxpayer’s account as a reversal of income_tax prepayment credit is not a sec_6201 assessment because a reversal does not comply with the requirements for assessment where the service is successful in freezing the claimed refund before it is paid to the taxpayer the service should adjust the taxpayer’s account by reversing the overstated prepayment credit neither the assessment nor deficiency procedures are necessary and the overstated credit can simply be reversed the service should notify taxpayer of this action by following the refund procedures and issuing a notice of claim disallowance because the taxpayer’s assertion of the credit resulting in a claimed overpayment is a claim_for_refund under the provisions of sec_6532 the taxpayer must file a refund_suit within two years from the date the notice was mailed once the two year period expires the service could move the frozen refunds to the excess collections file since these amounts would then be considered time barred claims for refund after the overstated credit is reversed the service should abate the assessment under sec_6404 since it has been determined that there are no wages and no tax_liability the entire assessment is excessive in amount it may be appropriate to advise the taxpayer in the notice of claim disallowance that the service will also be abating the reported tax_liability to dispel any fears that the service may attempt to collect those amounts cc el gl br3 tl-n-5854-98 page since we recommend that the service simply reverse the overstated credit where no refund is paid to the taxpayer rather than making an assessment under sec_6201 it is unnecessary to determine what must be shown to assert fraudulent conduct for purposes of the statute_of_limitations under sec_6501 facts the questions that were submitted involved the following general scenario an individual files an individual_income_tax_return form 1040ez the return reports taxable_income from employment income_tax income_tax prepayment credit for withholding shown on an attached w-2 and overpayment of income_tax for which refund is claimed the service identifies the return under the questionable refund program designed to detect and stop fraudulent or questionable claims for refund because the return is apparently complete in required detail the return is processed so that the taxpayer’s account shows filing of the return assessment of reported income_tax and posting of reported income_tax prepayment_credits in the factual scenario you presented the service was able to freeze the account so that a refund_or_credit was not made the service investigates the w-2 information and discovers that the taxpayer was not employed by the identified employer for the period covered by the w-2 was incarcerated for most or all of the period covered by the w-2 was not paid income by the identified employer did not have any amount withheld by the identified employer and was not issued a w-2 by the employer identified on the w-2 thus the employment income and withholding information reported on the w-2 are false since the taxpayer did not earn any income at all he is not liable for any_tax liability reported on the return thus the income_tax assessment based on the liability reported on the return is excessive since the withholding items of w-2 information are false the withholding credits reported on the income_tax return are false the return reports more payment credits and thus claims an overpayment and a refund to which the taxpayer is not entitled the basic assessment_period of sec_6501 has now expired a return although it may contain false or fraudulent information must be processed as a return for purposes of sec_6012 where completed in required detail and signed under penalties of perjury see 293_us_172 and 464_us_386 cc el gl br3 tl-n-5854-98 law and analysis page overstatement on an income_tax return or claim_for_refund_or_credit of income_tax prepayment credit for income_tax_withholding or estimated income_tax payment cannot be considered in the determination_of_a_deficiency sec_6211 and the legislative_history to sec_6201 preclude consideration of income_tax prepayment credit or its overstatement in the determination_of_a_deficiency see s rep no 83d cong 2d sess at page h_rep_no 83d cong 2d sess at page a404 attachment dated date to g_c_m the congressional committee reports which accompanied sec_6201 when it was originally enacted in the internal_revenue_code of indicate that the service already had the authority to administratively reverse overstated withholding credits except when the service had already made a refund_or_credit id this legislative_history indicates that the deficiency procedures were not intended to apply to an overstatement of prepayment_credits since the service had the authority to reverse the credits before the enactment of sec_6201 without following the deficiency procedures id moreover the definition of a deficiency explicitly does not consider the payment of estimated_taxes or withholding of taxes in the calculation sec_6211 provides in part the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to payment on account of estimated_tax without regard to the credit under sec_31 the amounts withheld from wages are credits under sec_31 and estimated_taxes are credits under sec_6315 thus the amount of the overstatement is immediately assessable under sec_6201 in the same manner as a mathematical_or_clerical_error under sec_6213 except that the taxpayer cannot force the use of the deficiency procedures sec_6501 provides that in the case of a fraudulent return with the intent to evade tax the tax may be assessed at any time the return in this provision is the return on which the tax_liability is reported and with respect to which the assessment is made a form_w-2 is an information_return on which no tax is reported and with respect to which the service makes no assessment the form_w-2 is separate and distinct from the income_tax return form_1040 thus a fraudulent form_w-2 does not constitute a fraudulent income_tax return and the unlimited limitations_period under sec_6501 would not apply merely because the form_w-2 is fraudulent on the other hand the c limitations_period may apply to an income_tax return based on a false form_w-2 if the service can show that the income_tax return is false or fraudulent with intent to evade the tax the addition_to_tax for fraud is not required to be assessed before the limitations_period under sec_6501 is triggered statute_of_limitations sought to be applied to bar rights of the government must be strictly construed in favor of the government 464_us_386 in badaracco the supreme court recognized that filing a fraudulent return had distinct implications for criminal prosecution for additions to tax for fraud and for the assessment_period set cc el gl br3 tl-n-5854-98 page out in sec_6501 id at the supreme court concluded that the plain and unambiguous language of sec_6501 permits assessment at any time where the taxpayer files a false_or_fraudulent_return id at this section is separate and distinct from the provisions for additions to tax for fraud and makes no reference to any requirement that an addition_to_tax for fraud must be asserted or assessed as a precondition to its application sec_6501 by its terms simply does not require a fraud_penalty assertion or assessment for its application the purpose of irm is to give guidance on how to handle a case after it has been closed by the examination_division these instructions are premised on the supposition that an addition_to_tax for fraud has been asserted along with a proposed deficiency thus if the addition_to_tax for fraud cannot be established by the government then there could be no reliance on sec_6501 sec_6201 authorizes the secretary to make assessments of the amount of an overstatement of income_tax_withholding credits the authority in this subsection is included within the general authority under sec_6201 to make assessments of taxes it is our position that the placement of the assessment authority regarding overstated credits within the general assessment authority of sec_6201 is indicative of congressional intent that an assessment under a is within the sec_6201 term taxes and that a sec_6201 overstatement is assessed as a tax the congressional intent that the amount assessed under sec_6201 is of a tax is also reflected in the legislative_history which provides there is also a material_change from existing law in subsection a of this section relating to erroneous credits for prepayment of income_tax prepayment through credit for tax withheld at source and payments of estimated_tax under this new paragraph refunds caused by erroneous payment credits may be recovered by assessment in the same manner as in the case of a mathematical error on the return for example assume a case in which the tax_shown_on_the_return is dollar_figure the claimed prepayment credit is dollar_figure and a refund of dollar_figure is made and it is later determined that the prepayment_credits should have been only dollar_figure under existing law dollar_figure the tax_shown_on_the_return less the dollar_figure credit can be immediately assessed as tax_shown_on_the_return which was not paid but the remaining dollar_figure must be recovered by suit in court under the new provision the entire dollar_figure can be assessed and collected since an overstatement within sec_6201 is claimed on an income_tax return and since the government has the ability to match tax_payments shown by w-2s and estimated_tax vouchers it appears likely that congress intended that the assessment of sec_6201 overstatements be in the same manner as the tax cc el gl br3 tl-n-5854-98 page reported on the return see also 421_f2d_105 6th cir sec_6201 assessment upheld where made within the sec_6501 period we believe that the applicable assessment_period of sec_6501 applies to assessment under sec_6201 of an overstatement of income_tax prepayment credit sec_6501 applies to assessment of tax imposed by this title in respect of a return it is our position that an assessment under sec_6201 is of a tax imposed by that section in the amount of the overstatement of income_tax prepayment credit claimed by the taxpayer on an income_tax return or claim_for_refund_or_credit see eg 35_fedclaims_214 at fn crticizing a rationale in derochemont v united_states cls ct we therefore conclude that sec_6201 imposes a tax and creates a tax_liability which is immediately assessable since the amount assessable under subsection a is treated as a tax imposed by code this assessment is governed by the statute_of_limitations under sec_6501 see brister supra we also believe that the unlimited period of sec_6501 applies to a sec_6201 assessment where overstatement of income_tax prepayment credit is false or fraudulent in brister supra the taxpayer reported overstated withholding credits on his returns and obtained refunds the service reversed the credits and made sec_6201 assessments for the amounts refunded the assessments were collected by refund offsets although the reversals and assessments were performed outside the sec_6501 three year period for assessment the government asserted that the assessments were timely under the unlimited assessment_period of sec_6501 the court agreed finding that the government established that the returns were knowingly false in discussing the intent to evade tax component of sec_6501 the court recognized that reversing the withholding credits would not actually cause plaintiff to pay additional income_tax for the years at issue nonetheless the court explained that plaintiff’s actions affected the credit side of the debit and credit elements used to calculate net tax_liability and the plaintiff thus evaded tax if the assessment periods set forth under sec_6501 do not apply an argument could be made that the period for making assessments under sec_6201 is unlimited whether or not a claim to income_tax prepayment_credits is fraudulent 980_f2d_872 2d cir in capozzi the court_of_appeals had to determine the correct statute_of_limitations on the assessment_period for sec_6700 penalties for promotion of abusive tax_shelters the court_of_appeals held that there would be an unlimited statute_of_limitations on the assessment_period where congress does not clearly specify whether a limitation period applies to a particular provision id pincite see also 952_f2d_920 6th cir unlimited statute_of_limitations on assessment cc el gl br3 tl-n-5854-98 page furthers the interests of congress in combating fraud relating to the filing of various tax documents it appears to us that if sec_6501 does not apply then the rationale of capozzi would since there is no other specific section of the code that deals with making assessments pursuant to sec_6201 contra derochemont supra but compare brister supra a transaction shown on the taxpayer’s account as a reversal of an income_tax prepayment credit is not a sec_6201 assessment the requirements for assessment provided in sec_301_6203-1 specify that an assessment must be recorded by a summary record of assessment a form 23c or racs signed by an assessment officer and the date of such signing is the date of assessment the service does not assess reversal of payment credits the secretary is authorized to make assessments of taxes and reversal of a payment credit does not impose a tax_liability that is assessable under the secretary’s general assessment authority as noted above the taxpayer’s return was processed as a valid_return so that the taxpayer’s account shows the filing of the return assessment of the income_tax reported on the return and posting of the withholding credits claimed on the return subsequently the return is identified as questionable and the amount claimed as a refund based on the claimed withholding credits is frozen before the refund is generated and paid to the taxpayer the service later determines that the taxpayer has not earned_income and has not incurred a tax_liability and that no employer has incurred a withholding requirement in fact taxes were not withheld and paid over to the service in respect of employment of this taxpayer the service should adjust the taxpayer’s account by reversing the claimed withholding credits since the taxpayer claimed a refund based on the withholding credits reported on the return the refund procedures should be employed to notify the taxpayer of the claim disallowance if a timely refund_suit is not filed the service could move the frozen refunds to the excess collections file since these amounts would then be considered time barred claims for refund the reversal of the overstated credits are mere accounting adjustments and do not trigger the deficiency or assessment procedures the legislative_history of sec_6201 clearly indicates that the service already possessed the authority to reverse overstated credits before it was granted the authority to assess these overstatements in a and thus it is our view the service is not required to use its assessment authority if it chooses instead to simply reverse the overstated credits once the service reverses the overstated credit the taxpayer’s account still reflects an assessment of a tax which the taxpayer never incurred and will subject the taxpayer to collection activity unless the assessment is removed the service is authorized to abate assessments under sec_6401 that are excessive in amount the entire assessment in this case is excessive in amount and therefore should be abated we recommend that the taxpayer be notified that the cc el gl br3 tl-n-5854-98 page assessment will be abated when the taxpayer is sent the notice of claim disallowance alternatively the service could assess the entire amount of the overstated credit under sec_6201 and apply this assessment against the reported withholding credit under this provision the mathematical error assessment procedures apply to allow a summary_assessment however this assessment is exempted from the normal math error procedures which would otherwise require that the assessment be abated if protested by the taxpayer however in the case where no refund has been paid to the taxpayer this procedure is cumbersome and unnecessary morever if the normal three year period for making an assessment under sec_6501 has expired the service may be required to show that the income_tax return is false or fraudulent with intent to evade the tax in order to permit assessment under the unlimited period of sec_6501 proof of knowingly false or fraudulent conduct is determined by the facts and circumstances of each case while case law has given guidance concerning what would be an indicia of fraud we do not think it appropriate to establish some sort of minimum demonstration test to cover all potential cases in any event a response to this question is unnecessary in light of our recommendation that the service should reverse the overstated credits rather than making a sec_6201 assessment if you have any questions please call
